Offense, unlawfully carrying a pistol; penalty, a fine of one hundred dollars.
Appellant lived at Mineola, Wood County, Texas. Traveling in an automobile on the morning of his arrest from his home in Wood *Page 178 
County, he arrived at Emory, Rains County, Texas, and there his car was searched by the Sheriff of Rains County. He did not object to this search and told the Sheriff at the time that he would find nothing in the car except a pistol. A search of the car revealed the presence of the pistol. Appellant was arrested, gave bond and proceeded on his journey to Greenville, Texas, from thence to Dallas, Texas, where he seems to have been called back, and returning by way of Emory the next day, his pistol was returned to him by the Sheriff.
One of his defenses was that he was a traveler and the above is very briefly the uncontradicted testimony as to the route traveled by him. He also seemed to have asked an officer of Wood County whether he had a right to carry the pistol in question and was told that he did. We find no fact nor circumstance in the record which in any way contradicts or tends to impeach the defense relied upon by appellant. He testified to having business on his route and to the places visited, as shown above. His journey took him through several counties. In our opinion the State's evidence is insufficient. Grant v. State, 13 S.W.2d 889; Christian v. State,289 S.W. 54.
The judgment is reversed and cause remanded.
Reversed and remanded.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.